Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Qiao et al (CN 104804045, see English language translation attached to previous Office Action) and Xia et al (2010/0270916) for the following reasons:

Regarding claims 1 and 8, Qiao et al discloses a compound of the formula Ir(L)n(X)3-n, where X is a bidentate ligand and n is an integer [1-3]. Thus, when n is three (3), the reference discloses the compound as IrL3. The ligand L is given as L2, i.e.

    PNG
    media_image1.png
    163
    181
    media_image1.png
    Greyscale
,
where Ar is an aryl group having 5 to 18 carbon atoms and R1-R7 are H or a C5-18 aryl group. However, the reference does not disclose or suggest that the substituents on R1 are F, Cl, Br, an unsubstituted alkyl, etc. as required by the present claims 1 and 8.

Xia et al discloses organometallic compounds comprising a deuterium substitution (Abstract). Specifically, the reference discloses that deuterium substitution can improve efficiency and stability because the atomic mass of deuterium is twice as great as that of hydrogen, which results in lower zero-point energy and lower vibration energy level. However, the reference does not disclose the compound as recited in claims 1 and 8.
 
	In light of the above, it is clear that Qiao and Xia et al, either alone or in combination do not disclose or suggest the compound as required by claim 1 or the organic light emitting device comprising the recited compound as required by claim 8.

In light of the above, the present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767